28 Mich. App. 592 (1970)
184 N.W.2d 513
PEOPLE
v.
PITTS
Docket No. 9477.
Michigan Court of Appeals.
Decided December 8, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Gerald M. Lorence, for defendant on appeal.
Before: HOLBROOK, P.J., and R.B. BURNS and FITZGERALD, JJ.
*593 PER CURIAM.
Defendant with the benefit of counsel tendered a plea of guilty to the reduced charge of attempted carrying a concealed weapon contrary to MCLA § 750.227 (Stat Ann 1962 Rev § 28.424), MCLA § 750.92 (Stat Ann 1962 Rev § 28.287). On February 25, 1970 he was sentenced by Judge Samuel H. Olsen of the recorder's court to a term of 1 to 2-1/2 years imprisonment. A timely petition for the appointment of appellate counsel and subsequent claim of appeal present a single question for review. It is defendant's contention that his guilty plea should be withdrawn for reason that it was based on an illegal search and seizure. A motion to affirm the conviction and sentence are filed by the plaintiff-appellee.
This Court has recently held that the entry of a valid guilty plea waives any subsequent claim of illegal search and seizure. People v. Irwin (1970), 24 Mich App 582.
The motion to affirm is granted.